Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jose Juan Juarez, Appellant                           Appeal from the 402nd District Court of
                                                      Wood County, Texas (Tr. Ct. No. 240,070-
No. 06-21-00081-CR         v.                         2019). Memorandum Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Jose Juan Juarez, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 16, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk